COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GEORGE A. MOLINAR,                          §               No. 08-14-00299-CV

                      Appellant,             §                 Appeal from the

 v.                                          §            County Court at Law No. 3

 MOHD RAFAEI,                                §             of El Paso County, Texas

                      Appellee.              §             (TC# 2013-CCV02705)

                                           §
                                         ORDER

       Pending before the Court is Appellant’s Pro Se motion to extend the deadline for

completing mediation for an additional 15 days. We grant the motion and extend the deadline to

complete mediation from March 27, 2015 to April 13, 2015. Any additional relief requested in

the motion is denied. Further, the other requirements of our orders dated January 27, 2015 and

February 24, 2015 remain in effect.

       IT IS SO ORDERED this 27th day of March, 2015.


                                                  PER CURIAM

Before McClure, Rodriguez, and Hughes, JJ.